EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 6 line 1: The metal-air battery according to claim 1 further including
Claim 9 lines 1-2: A method of using the metal-air battery as defined in claim 1; and

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: Niksa (US 4,950,561) is the closest prior art of record. However, Niksa is silent to wherein “the through-hole functioning as a supply port that communicably connects with the liquid chamber and supplies an electrolytic solution to the liquid chamber, and the through-hole also functioning as a discharge port that can release a product provided by a reaction between the metal electrode and the air electrode to the outside of the metal-air battery unit.” This is because within Niksa the electrolyte is supplied by the throughout hole #92 and the reaction is released throughout #195. Thus, these are very different throughout holes. Zhang (US 2019/0207282) discloses a supply at the bottom and the reaction to the outside is at the top. Krishnan (US 2019/0245253) is another notable metal air battery that is also silent to the limitation. Thus, the instant claimed invention is deemed novel as a whole and contributes to the art of metal air batteries. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728. The examiner can normally be reached 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R OHARA/Examiner, Art Unit 1724